Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
The Specification filed on 12/09/2021 has been entered by the Examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The recitations of the specific features of a spoiler assembly for a car in claim 1 including especially the construction of wherein the spoiler assembly comprises a joint that attaches the body portion to the support structure and wherein the joint is configured to articulate with respect to the direction of travel of the car and a lateral axis extending perpendicular to the direction of travel of the car is not taught nor is fairly suggested by the prior art of record.
The recitations of the specific features of a method for controlling a car by means of a spoiler assembly in claim 15 including especially the construction of applying a spoiler assembly to the car, the spoiler assembly comprising a joint that attaches the body portion to the support structure, wherein the joint is configured to allow the body portion to be rotated with respect to the direction of travel of the car and with respect to a horizontal (lateral) axis perpendicular to the direction of travel of the car; changing the orientation of the body portion by activating one or more actuators; and , wherein the method comprises the step of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612